         Case 6:20-cv-00533-ADA Document 43-1 Filed 01/31/21 Page 1 of 3

                                                  Exhibit A
                     WSOU v. Huawei – Claim Construction Disputed Terms (36)

U.S. Patent No. 6,882,627
1.     “performing a SRG (shared risk group) topology transformation of the network topology into
       a virtual topology that discourages the use of network resources” (claims 1, 29, 30)
2.     “second code means adapted to, for at least one shared risk group, determine if any of the at
       least one shared risk group includes any of the first sequence of network resources” / “means
       adapted to, for at least one shared risk group, determine if any of the at least one shared risk
       group includes any of the first sequence of network resources” (claims 29, 30)
3.     “third code means for performing a SRG (shared risk group) topology transformation of the
       network topology into a virtual topology which discourages the use of network resources” /
       “means for performing a SRG (shared risk group) topology transformation of the network
       topology into a virtual topology which discourages the use of network resources” (claims 29,
       30)
U.S. Patent No. 7,508,755
4.     “switch over message” (claims 1, 5, 8, 10, 13, 16, 18, 20, 23, 25)
5.     “originating network device” (claims 1, 3, 20)
6.     “means for re-routing traffic traveling along the bi-directional LSP in the backwards
       direction to the alternate path in the backwards direction based on the switch over message”
       (claim 8)
       /“means for re-routing traffic traveling along a bi-directional LSP in a backwards direction to
       an alternate path in the backwards direction based on the switch over message” (claim
       23) /“means for re-routing traffic traveling along the bi-directional LSP in a backwards
       direction to the same alternate path in the backwards direction based on the switch over
7.     message”
       “means for(claim   25)
                   transmitting  a switch over message along the alternate path in the forward
       direction to a merging network device responsive for re- routing traffic traveling along the
       bi- directional LSP in a backward direction to the alternate path in the backward direction”
       (claim 20)

       “means for transmitting a switch over message, along the alternate path in the forward
       direction, for re-routing traffic traveling along the bi- directional LSP in a backward
       direction” (claim 25)
8.     “means for re-routing traffic traveling along a bi-directional LSP in a forward direction to an
       alternate path in the forward direction” (claims 20, 25)
9.     “means for means for [sic] receiving traffic traveling along a bi-directional LSP in a forward
       direction to an alternate path in the forward direction” (claims 23)
U.S. Patent No. 7,860,512
10.    “capacity” (claims 1-18, 21-24, 27)
U.S. Patent No. 7,892,973
11.    “the message” (claims 1, 9)
12.    “a message to the upstream device to reduce a rate at which packets are sent to the queuing
       device to prevent the queue from filling” (claims 1 and 9)


                                                 Page 1 of 3
         Case 6:20-cv-00533-ADA Document 43-1 Filed 01/31/21 Page 2 of 3

                                                  Exhibit A
                      WSOU v. Huawei – Claim Construction Disputed Terms (36)

13.    “a module for sending the message from the e stream device to an upstream network
       device to thereby control a rate at which the upstream device receives packets from the
       upstream network device” (claim 9)
14.    “a module for, if the depth of the queue passes a predetermined threshold, sending a
       message to the upstream device to reduce a rate at which packets are sent to the queuing
       device to prevent the queue from filling, thereby preventing packet discarding and loss by
       the queuing device” (claim 9)
15.    “a module for sending a message reporting the depth of the queue to the upstream device to
       thereby enable the upstream device to determine whether to reduce or increase the rate at
       which the upstream device sends packets to the queuing device” (claim 9)
U.S. Patent No. 8,200,224
16.    “selecting a first candidate base station using said evaluation of said signal quality from said
       first measurement report” (claim 1)
17.    “executable program means for causing a base station to perform the method when the
       program is run on the base station” (claim 15)
U.S. Patent No. 8,417,112
18.    “determining whether said collected BER values worsen over time” (claims 1, 11)
U.S. Patent No. 9,084,199
19.    “associated with a quality of the received CQI” / “associated with a quality of the received
       channel quality indicator (CQI)” (claims 1, 9, 15)
20.    “dynamically adjust a CQI channel configuration based on the comparison” (claims 1, 9)
21.    “generated by filtering frame based quality metrics over a plurality of frames” (claim 1) /

       “generated by filtering frame based quality metrics over a period of more than one frame”
       (claim 9)
22.    “means for generating soft decision quality metrics from a decoding process for a received
       channel quality indicator (CQI)” (claim 9)
23.    “means for comparing at least one of the quality metrics to a quality setting” (claim 9)
24.    “means for determining whether to dynamically adjust a CQI channel configuration based
       on the comparison” (claim 9)
U.S. Patent No. 8,249,446
25.    “output indicator” (claims 1, 15)
26.    “output [indicator] threshold” (claims 1, 15)
27.    “[A method of /Apparatus for] regulating rogue behavior in an [optical network component
       comprising an optical transmitter/optical transmission device]” (claims 1 and 15)
U.S. Patent No. 6,999,727
28.    “corrected errors” (all asserted claims)
29.    “means for implementing a Performance Monitoring function based on data retrieved
       through a Forward Error Correction function” (claims 4,5)



                                                  Page 2 of 3
         Case 6:20-cv-00533-ADA Document 43-1 Filed 01/31/21 Page 3 of 3

                                                 Exhibit A
                     WSOU v. Huawei – Claim Construction Disputed Terms (36)

30.    “means for classifying said blocks as either corrected or uncorrected through the Forward
       Error Correction Function” (claims 4, 5)
31.    “means for calculating the Performance Monitoring function by implementing a correlation
       of the information regarding said corrected and uncorrected blocks” (claims 4, 5)
32.    “implementing a Performance Monitoring function based on data retrieved through a
       Forward Error Correction function” (claims 6, 7)
33.    “classifying said blocks as corrected or uncorrected through the Forward Error Correction
       function” (claims 6, 7)
34     “a number of corrected errors (BCE) in a non-SCS base reference time period” (all asserted
       claims)
U.S. Patent No. 8,429,480
35.    “hybrid automatic repeat request process” (claims 1, 2, 5, 6, 7, 9, 11-19)
36.    “the resources are persistently allocated for transmitting the new uplink packet transmission”
       (claim 2)




                                                 Page 3 of 3
